              Case 4:20-cr-00300-HSG Document 22 Filed 09/23/20 Page 1 of 17




 1 DAVID L. ANDERSON (CABN 149604)
   United States Attorney
 2
   HALLIE HOFFMAN (CABN 210020)
 3 Chief, Criminal Division

 4 MICHAEL A. RODRIGUEZ (NYBN 4938262)
   NOAH STERN (CABN 297476)
 5 Assistant United States Attorneys

 6           1301 Clay Street, Suite 340S
             Oakland, California 94612
 7           Telephone: (510) 637-3717
             FAX: (510) 637-3724
 8           Michael.Rodriguez@usdoj.gov
             Noah.Stern@usdoj.gov
 9
     Attorneys for United States of America
10
                                      UNITED STATES DISTRICT COURT
11
                                   NORTHERN DISTRICT OF CALIFORNIA
12
                                              OAKLAND DIVISION
13

14   UNITED STATES OF AMERICA,                        ) CASE NO. CR 20-300 HSG
                                                      )
15           Plaintiff,                               ) UNITED STATES’ UNOPPOSED MOTION TO
                                                      ) SET BRIEFING SCHEDULE
16      v.                                            )
                                                      )
17   JAMES DAVID ALLEN II,                            )
                                                      )
18           Defendant.                               )
                                                      )
19

20           During the parties’ initial status hearing held on September 21, 2020, the Court scheduled a
21 pretrial conference for October 5, 2020 and set trial for October 13, 2020. Dkt. 15. Counsel for the

22 defendant, James David Allen II, informed the Court during the hearing that he intended to file a number

23 of pretrial motions, including a motion to suppress that he expected to file within the next week. Ex. A

24 (Hr’g Tr.) at 7:14-20. Allen’s counsel acknowledged that the filing of a suppression motion would

25 exclude time under the Speedy Trial Act. Id. at 7:14-19.

26 //

27 //

28
     GOV. MOT. TO SET BRIEFING SCHEDULE—No. CR 20-300 HSG

                                                     1
             Case 4:20-cr-00300-HSG Document 22 Filed 09/23/20 Page 2 of 17




 1         On September 23, 2020, Allen filed a motion to suppress and requested an evidentiary hearing.

 2 Dkt. 20. The United States submits the following proposed briefing schedule for resolving Allen’s

 3 suppression motion and his request for an evidentiary hearing:

 4                 Government’s Response:                     Due by October 7, 2020

 5                 Defendant’s Reply:                         Due by October 14, 2020

 6                 Hearing on Motion (if necessary)           Date to be decided by Court

 7         Government counsel has discussed this proposed briefing schedule with Allen’s counsel, who

 8 has represented that he takes no position on the government’s motion.

 9

10 DATED: September 23, 2020                             Respectfully submitted,

11                                                        DAVID L. ANDERSON
                                                          United States Attorney
12

13
                                                          /s/____________________________
14
                                                          MICHAEL A. RODRIGUEZ
15                                                        NOAH STERN
                                                          Assistant United States Attorneys
16

17

18

19

20

21

22

23

24

25

26

27

28
     GOV. MOT. TO SET BRIEFING SCHEDULE—No. CR 20-300 HSG

                                                   2
Case 4:20-cr-00300-HSG Document 22 Filed 09/23/20 Page 3 of 17




                        EXHIBIT A
Case 4:20-cr-00300-HSG Document 22 Filed 09/23/20 Page 4 of 17



                  UNITED STATES DISTRICT COURT CERTIFIED COPY

                 NORTHERN DISTRICT OF CALIFORNIA

Before The Honorable HAYWOOD S. GILLIAM, JR., Judge

UNITED STATES OF AMERICA,   )           Status Conference
                            )
           Plaintiff,       )
                            )
  vs.                       )           NO. CR 20-00300 HSG
                            )
JAMES DAVID ALLEN,          )           Pages 1 - 14
                            )
           Defendant.       )           Oakland, California
____________________________)           Monday, September 21, 2020




      REPORTER'S TRANSCRIPT OF ZOOM WEBINAR PROCEEDINGS

APPEARANCES (VIA ZOOM WEBINAR):

For Plaintiff:             David L. Anderson, Esq.
                           United States Attorney
                           450 Golden Gate Avenue
                           San Francisco, California 94102
                     BY:   MICHAEL A. RODRIGUEZ,
                           Assistant United States Attorney

For Defendant:             STEVEN G. KALAR
                           Federal Public Defender
                           1301 Clay Street, Suite 1350N
                           Oakland, California 94612
                     BY:   HANNI M. FAKHOURY, ASSISTANT FEDERAL
                           PUBLIC DEFENDER


Reported By:               Raynee H. Mercado
                           CSR. No. 8258



    Proceedings reported by electronic/mechanical stenography;
transcript produced by computer-aided transcription.



 RAYNEE H. MERCADO, CSR, RMR, CRR, FCRR, CCRR (510) 565-7228
     Case 4:20-cr-00300-HSG Document 22 Filed 09/23/20 Page 5 of 17           2

 1   Monday, September 21, 2020                                   1:33 p.m.

 2                           P R O C E E D I N G S

 3                              (Zoom webinar)

 4              THE CLERK:    Calling CR 20-300, the United States of

 5   America versus James David Allen.

 6       Please state your appearances for the record, please.

 7              MR. RODGRIGUEZ:    Good afternoon, Your Honor.         Michael

 8   Rodriguez for the United States.

 9              MR. FAKHOURY:     Good afternoon, Your Honor.         Hanni

10   Fakhoury of the Federal Public Defender's Office for James

11   David Allen, II.    He is present in the Santa Rita, jail, Your

12   Honor, appearing by video.

13       He has -- I should tell the court he has in the past not

14   consented to video appearance.        I'm unsure if he will consent

15   to a video appearance today, but traditionally he has not

16   consented to video appearance, but he is appearing by video

17   today.

18              THE COURT:    All right.   Good afternoon to both

19   counsel.

20       So, Mr. Allen, the proceeding is being conducted by video

21   today because under our court's general orders and the COVID

22   pandemic, it is not advisable or safe to bring folks into the

23   courtroom for in-person appearances except where absolutely

24   necessary.

25       Do you consent to the conduct of today's proceeding by


      RAYNEE H. MERCADO, CSR, RMR, CRR, FCRR, CCRR (510) 565-7228
     Case 4:20-cr-00300-HSG Document 22 Filed 09/23/20 Page 6 of 17    3

 1   video?

 2             THE DEFENDANT:     As of, like, Rule 51.1, I would say

 3   it's illegal so I just maintain my objection to it.

 4       However, today was the last allowable day for trial and

 5   I'm not transferred for trial, so I think the actual standing

 6   procedure would be that you have to dismiss or release me from

 7   custody, so --

 8             THE COURT:     All right.   And so I understand your --

 9   understand your position, and I do find that there's good

10   cause to conduct the status conference by video consistent

11   with the court's local rules.

12       What is the status?      This is our initial appearance,

13   Mr. Rodriguez.

14             MR. RODGRIGUEZ:     Thank you, Your Honor.      The status

15   is somewhat convoluted in part because Mr. Allen has

16   repeatedly refused to waive his personal appearance.

17       And just by way of background for Your Honor, there was a

18   criminal complaint that was filed in the Northern District on

19   July 10th.   Mr. Allen made his initial appearance before Judge

20   Kim on July 13th.      At that point, he refused to proceed via

21   video conference and demanded to come in person to court.

22       Given his position, Judge Kim scheduled a status hearing

23   for the 15th [sic] of July.      After talking with Mr. Fakhoury,

24   the parties agreed that we would push that date until

25   July 22nd.   July 22nd, we came back and appeared again before


      RAYNEE H. MERCADO, CSR, RMR, CRR, FCRR, CCRR (510) 565-7228
     Case 4:20-cr-00300-HSG Document 22 Filed 09/23/20 Page 7 of 17       4

 1   Judge Kim, and once again, Mr. Allen refused to waive his

 2   personal appearance.

 3          And I should note, Your Honor, the government moved for

 4   detention on July 13th -- or at least we informed Judge Kim

 5   that we wanted to do that.      We came back on July 29th, Your

 6   Honor, again before Judge Kim.       And again, Mr. Allen refused

 7   to waive his personal appearance.

 8          Finally, on August 10th, we appeared before Judge Hixson

 9   for a detention hearing and formal arraignment.          And again,

10   the defendant refused to waive his personal appearance, but he

11   objected, and Judge Hixson overruled that objection.             Those

12   findings are contained in the detention order as well as the

13   minute order.

14          We are here right now because it's our first status

15   conference as [sic] hearing, Your Honor.         We have provided

16   discovery that was in early August to defense counsel.

17          In late August, Mr. Fakhoury requested additional

18   discovery, which we are in the process of obtaining and have

19   already obtained.     I think, you know, the -- all of it if not

20   all.

21          There are a couple of outstanding issues.       The first one

22   is that a few weeks ago I provided to Mr. Fakhoury, a proposed

23   protective order.     And, you know, we'd would like to have that

24   in place before we issue unredacted versions of some of these

25   documents due to potential witness safety issues as well as


      RAYNEE H. MERCADO, CSR, RMR, CRR, FCRR, CCRR (510) 565-7228
     Case 4:20-cr-00300-HSG Document 22 Filed 09/23/20 Page 8 of 17    5

 1   PII.

 2          The other issue, Your Honor, is that the Speedy Trial

 3   clock has been running since August 10th.         We moved in front

 4   of the Judge Hixson on that date for an exclusion of time, and

 5   the defendant refused to grant that exclusion, so by my

 6   calculation, 43 days have lapsed, and 27 days remain on the

 7   calendar.     And so that's just a little bit of background on

 8   that.

 9          And then finally, Your Honor, I want to call attention to

10   an issue that is concerning for me.        I have serious questions

11   about the defendant's competency, not just because of his

12   behavior during the -- the four previously mentioned

13   appearances including during the detention hearing where when

14   I was giving my proffer, the defendant repeatedly made

15   confusing and very interesting signals with his hands

16   throughout that proffer.

17          Also because at the time of his arrest, he claimed that he

18   was the last royal Monarch of Italy and that he had diplomatic

19   immunity.     He told the Pretrial Services officer that his

20   position for the past year has been a chief -- has been the

21   chief financial officer of the stock market.

22          And he also claims that he has $13 trillion in certain

23   accounts, but those accounts are frozen.         So there are a

24   number of interesting issues that are -- are sort of novel on

25   my end.     But that's where the case stands as of today, Your


      RAYNEE H. MERCADO, CSR, RMR, CRR, FCRR, CCRR (510) 565-7228
     Case 4:20-cr-00300-HSG Document 22 Filed 09/23/20 Page 9 of 17       6

 1   Honor.

 2             THE COURT:    All right.    Well, what do you propose?

 3             MR. RODGRIGUEZ:     Well, Your Honor, I propose a few

 4   things.   One, with regard to competency, I have raised this

 5   issue with Mr. Fakhoury.      I understand that maybe in the

 6   beginning, he might have had concerns.        My understanding now

 7   is that those concerns have diminished, and that he feels

 8   comfortable proceeding.     I do not, and I know have separate

 9   duty, so I would move for a competency evaluation, Your Honor,

10   at this time.

11       I would also ask Mr. Fakhoury's opinion on the protective

12   order and whether or not we can agree to that.          And if so, we

13   would produce the -- the remaining batch of discovery.           And

14   I'd like to come back, I guess -- you know, as soon as we can,

15   figure out the next step in the competency evaluation process.

16       But that would be my proposal, Your Honor.

17             THE COURT:    All right.    Mr. Fakhoury?

18             MR. FAKHOURY:     Thank you, Your Honor.

19       Let me just start with the competency issue.          I do not

20   share concerns about Mr. Allen's competency.          I believe that

21   he is capable of understanding the nature and circumstances of

22   the offense.    And I believe he can assist in his defense so

23   I -- I am not requesting a competency evaluation.           And I would

24   object to any competency evaluation made by the government.

25   And I understand its -- its concerns, but I don't share them.


      RAYNEE H. MERCADO, CSR, RMR, CRR, FCRR, CCRR (510) 565-7228
     Case 4:20-cr-00300-HSG Document 22 Filed 09/23/20 Page 10 of 17      7

 1       With regards to the protective order, I did make a request

 2   for discovery.    Part of the discovery that I did request was a

 3   request that certain information be unredacted.           Mr. Rodriguez

 4   responded that that would require a protective order.             He sent

 5   me a proposed protective order, which I have yet to discuss

 6   with Mr. Allen.    I have not signed any protective order or

 7   committed to agreeing to any protective order.           I felt that it

 8   was something I needed to review with Mr. Allen, and I

 9   haven't -- I have not had a chance to do that yet.

10       In terms of what we should do going forward, there's a

11   little bit of a conflict in the sense that Mr. Allen wants a

12   speedy trial, and I'm sure the court's already heard his view

13   on that point.

14       At the same time, there are also a number of pretrial

15   motions that I do believe Mr. Allen would like to raise.

16   What -- I think the most pressing one would be a motion to

17   suppress, which I do have a draft.        I would say that's about

18   95 percent complete.     We could put that on file relatively

19   quickly, perhaps within the next week.         And obviously, that

20   would exclude time if the motion is filed.

21       I would also imagine if we did set a trial date, there

22   would be a number of motions in limine that I would file, as

23   well as I think there's going to be some, you know, typical

24   pretrial kind of litigation.

25       So that's generally how I see things.


      RAYNEE H. MERCADO, CSR, RMR, CRR, FCRR, CCRR (510) 565-7228
     Case 4:20-cr-00300-HSG Document 22 Filed 09/23/20 Page 11 of 17    8

 1       And in terms of the Speedy Trial clock, again I --

 2                        (Simultaneous colloquy.)

 3              MR. FAKHOURY:    Hold on, Mr. Allen.      I'm talking now.

 4   Hold on.

 5       What I would -- what I would say is -- I would just

 6   generally point out that notwithstanding the pandemic and the

 7   general orders issued by the court, there is no blanket

 8   exclusion that's been entered into, nor has there been any

 9   time excluded for sure since August 10th when we appeared

10   before Judge Hixson, but I would argue that maybe the clock

11   has -- has run a little sooner.

12       Mr. Allen is counting 70 days from the day of his

13   arrest -- or from the day of his initial appearance, rather,

14   which is July 13th, and today is the 70th day if you count

15   from there.    If you count from the indictment date 70 -- 70

16   days and the 70th day is October 1st, and that's assume no

17   time has been excluded.      So for sure no time has been excluded

18   since August 10th.

19       And so he does want a speedy trial in person.           But we also

20   have pretrial motions, which I understand will -- will toll

21   the Speedy Trial clock.      And so I'm happy to put those -- to

22   file those motions within the week.        Perhaps I -- we could set

23   a deadline of any motions that I intend to file by next

24   Monday, which would be the 28th of September.          And then how

25   that affects the Speedy Trial calculation, you know, we could


      RAYNEE H. MERCADO, CSR, RMR, CRR, FCRR, CCRR (510) 565-7228
     Case 4:20-cr-00300-HSG Document 22 Filed 09/23/20 Page 12 of 17         9

 1   take it as it comes.

 2       But that's sort of my -- my view on how this case is --

 3   and, again, I would object to any competency evaluation.

 4             THE DEFENDANT:      And -- and -- and, again, based off

 5   Rule 3161, it's at the time of arrest or your initial

 6   appearance is when you're Speedy Trial clock starts.               My

 7   initial experience was the 13th of July, so that was the start

 8   of my Speedy Trial date.

 9       That's -- I mean, whether -- whether you want to argue

10   that it's the 27th or the 23rd -- the 23rd is only ten days

11   after that.     That would mean that my Speedy Trial date would

12   be in ten days, right, August -- October 1st.

13       But that's not the case, because I was actually -- the

14   initial appearance and everything's been overruled, so it

15   stands that my initial appearance was July 20 -- or July 13th.

16   That's the date by law that my Speedy Trial starts.               Today's

17   the 70th day.

18       And Rule 3174 states that even in the state of an

19   emergency, there's no excludable time for that if I'm only

20   being detained to go to trial.       And that's law.

21       There's been no -- nothing that overrules that.               And so --

22             THE COURT:    Mr. Allen, I understand what you're

23   saying.   Your lawyer can make a motion to dismiss the charge.

24             THE DEFENDANT:      And I can't --

25             THE COURT:    No.    We -- no.   I'm not dismissing the


      RAYNEE H. MERCADO, CSR, RMR, CRR, FCRR, CCRR (510) 565-7228
     Case 4:20-cr-00300-HSG Document 22 Filed 09/23/20 Page 13 of 17    10

 1   charge today.

 2               THE DEFENDANT:   I -- Well, on what grounds is that?

 3               THE COURT:   Here's how we're going to proceed.       If

 4   there -- if we proceed on the assumption that there are 27

 5   days left on the Speedy Trial clock, Madam Clerk, what date is

 6   that?

 7               THE CLERK:   October 18th, Your Honor.

 8               THE DEFENDANT:   And if there's only ten?

 9               THE COURT:   Mr. Allen, I'm not having a conversation

10   with you.     You can discuss your defense with your lawyer.           I'm

11   in control of the proceeding, all right?           You can make all the

12   arguments that you have, and there's a time to do that.           This

13   isn't the time.

14               THE DEFENDANT:   All right.    Okay.

15               THE COURT:   All right.

16       I think we should set a trial date.

17               THE DEFENDANT:   I --

18               THE COURT:   And if the -- if the defense needs --

19   we're not going to have a catch-22 situation here.           We're not

20   going to get caught in between demanding a Speedy Trial and

21   then wanting time for the motions.

22       If -- I believe we should set a trial.

23       What is that Monday, Madam Clerk, that's within that time

24   that we just talked about?

25               THE CLERK:   I said the 18th, so it would have to be


      RAYNEE H. MERCADO, CSR, RMR, CRR, FCRR, CCRR (510) 565-7228
     Case 4:20-cr-00300-HSG Document 22 Filed 09/23/20 Page 14 of 17   11

 1   October 12th.    The 18th, Your Honor, is a Sunday so --

 2             THE COURT:    All right.

 3             THE CLERK:    -- the Monday would be October 12th.

 4             THE COURT:    All right.      And I assume this is --

 5             THE CLERK:    Oh --

 6                        (Simultaneous colloquy.)

 7             THE CLERK:    And I'm sorry.

 8             THE COURT:    -- one- to two-day trial?

 9             THE CLERK:    Judge, I'm sorry.      And the 12th is

10   actually Columbus Day so it would need to be Tuesday the 13th.

11             THE COURT:    All right.      We'll set the matter for a

12   jury trial on October 13th.        And assume that --

13                        (Simultaneous colloquy.)

14             THE COURT:    -- this is a one- or two-day trial?

15             MR. RODGRIGUEZ:       I would say two days at the most,

16   Your Honor.

17             THE COURT:    All right.      We'll set it for that date.

18       Now, as to the Speedy Trial issue, Mr. Rodriguez, I think

19   it would be helpful for you to file something documenting all

20   the -- whatever -- all that you just laid out --

21             MR. RODGRIGUEZ:       Sure.

22             THE COURT:    -- for me --

23             MR. RODGRIGUEZ:       Okay.

24             THE COURT:    -- so that that's in the record.

25       How long do you need to file that?


      RAYNEE H. MERCADO, CSR, RMR, CRR, FCRR, CCRR (510) 565-7228
     Case 4:20-cr-00300-HSG Document 22 Filed 09/23/20 Page 15 of 17         12

 1              MR. RODGRIGUEZ:    Okay.   How long do I need?         I can

 2   file it by later today, by tonight.

 3              THE COURT:   All right.     Why don't you do that.

 4              THE DEFENDANT:    And so that motions deadline --

 5                        (Simultaneous colloquy.)

 6              THE DEFENDANT:    -- trial date?     So we'd have pretrial

 7   motions prior to trial without excluding time, right?

 8              MR. RODGRIGUEZ:    Your Honor, and if I could just get

 9   some clarity on the -- that particular -- was this -- my

10   thought, this would be a motion to exclude time under an ends

11   of justice exception and -- sort of laying out what happened

12   and a proposed order reflecting the same.

13              THE COURT:   Well, I think what you -- you should

14   reflect what the state of the record is.         I think that's more

15   what I was envisioning.      I don't know that it's a motion.

16              MR. RODGRIGUEZ:    Okay.   Okay.

17              THE COURT:   All right.     With regard to the competency

18   issue, I'll defer that.      We may need to take that up at some

19   point, but think is the most important piece of this is to get

20   the trial date set.

21       Then what I would suggest is a pretrial hearing a week

22   before.

23       What date is that, Madam Clerk?

24              THE CLERK:   Give me one second, Your Honor.           I'm

25   sorry.    I have to move back and forth between screens.


      RAYNEE H. MERCADO, CSR, RMR, CRR, FCRR, CCRR (510) 565-7228
     Case 4:20-cr-00300-HSG Document 22 Filed 09/23/20 Page 16 of 17    13

 1       So we set it for October 3rd, so we'll set the pretrial

 2   for -- I'm sorry -- for Monday October 5th at 2:00 p.m.

 3             THE COURT:    All right.     Pretrial conference Monday

 4   October 5th at 2:00 o'clock.

 5             MR. RODGRIGUEZ:     Okay.

 6       Your Honor, just so you're aware, I'm going to talk to my

 7   supervisors about this, but I anticipate we will be filing a

 8   motion for competency or competency evaluation for the

 9   defendant.

10             THE COURT:    I would suggest that's a good idea.

11       And then if that is filed, Mr. Fakhoury, you'll have a

12   week to respond.    And then I'll make a ruling on the notion.

13             MR. FAKHOURY:     Understood, Your Honor.

14       And with regards to any motion to suppress Mr. Allen

15   intends to file, when would you like that filed?           Like I said,

16   I think I can have that filed -- I was hoping for next Monday,

17   but I think I can have that filed this week, whatever date the

18   court wants.

19             THE COURT:    The sooner you can file it, the better.

20             MR. FAKHOURY:     I will -- understood.

21             THE COURT:    As long as it is prepared to the standard

22   that you obviously need to adhere to in terms of our

23   professional duty, but as late as Monday is fine.           And if it's

24   sooner, then that would be fine also.

25             MR. FAKHOURY:     Will do.    Thank you, Your Honor.


      RAYNEE H. MERCADO, CSR, RMR, CRR, FCRR, CCRR (510) 565-7228
     Case 4:20-cr-00300-HSG Document 22 Filed 09/23/20 Page 17 of 17   14

 1             THE COURT:     All right.

 2       All right.    We'll -- we'll adjourn.

 3             MR. FAKHOURY:     Thank you, Your Honor.

 4             MR. RODGRIGUEZ:     Thank you, Your Honor.

 5             THE DEFENDANT:     I'll call you, Hanni.

 6             MR. FAKHOURY:     Okay.     Thank you.

 7              (Proceedings were concluded at 1:49 P.M.)

 8                                  --o0o--

 9

10

11                          CERTIFICATE OF REPORTER

12

13             I certify that the foregoing is a correct transcript

14   from the record of proceedings in the above-entitled matter.

15   I further certify that I am neither counsel for, related to,

16   nor employed by any of the parties to the action in which this

17   hearing was taken, and further that I am not financially nor

18   otherwise interested in the outcome of the action.

19

20                 ___________________________________

21            Raynee H. Mercado, CSR, RMR, CRR, FCRR, CCRR

22                       Tuesday, September 22, 2020

23

24

25


      RAYNEE H. MERCADO, CSR, RMR, CRR, FCRR, CCRR (510) 565-7228
